NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
SHERWANDA L. PERRY,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon,dent.
2010-3119
Petition for review of the Merit Systems Protection
Board in case no. CH0831090853-I-1.
ON MOTION
ORDER
The Office of Personne1 Manage1nent moves to reform
the ofHcia1 caption to designate the Merit Systems
Protection Board as the respondent and for an extension of
time to file the respondent's brief
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. The

PERRY V. OPM 2
deciding agency is designated as the respondent when the
Board reaches the merits of the underlying case.
In this case, the Board dismissed the appeal for lack
of jurisdiction Thus, the Board is the proper respondent.
Accordingly,
IT ls ORDERED THAT:
(1) The motions are granted The revised official cap-
tion is reflected above.
(2) The Board should calculate its brief due date from
the date of filing of this order. -
FoR THE CoURT
JUN 24 2010
lsi J an Horbaly
Date J an Horba1y
Clerk
cc: SherWanda L. Perry
Scott A. MacGriff, Esq.
Sara B. Rearden, Esq. (copy of petitioner’s informal
brief enclosed)
s20
'eesv:f§l.lPs:eaF°“
JUN 24 2010
JAN HORBALY
CLERK